OPINION

Per Curiam:

Pursuant to a True Bill by the Clark County Grand Jury, an indictment was filed charging Willie Hardison with the felonious possession of stolen property, in violation of Nev. Rev. Stat. § 205.275.
A pretrial petition for a writ of habeas corpus was denied and in this appeal Hardison contends the selection and composition of the grand jury violated his “constitutional rights.” He also suggests that the prosecutor failed to present sufficient evidence to establish that Hardison had committed the charged crime.
*651. Hardison levels multiple “naked allegations” and numerous “assertions” of improper methods utilized in selecting the grand jurors; however, none are supported by demonstrated facts, a requirement for consideration below, and for appellate review. See Alexander v. Louisiana, 405 U.S. 625 (1972). Cf. Marquez v. State, 91 Nev. 471, 538 P.2d 156 (1975), and cases cited therein.
2. A mere glance at the transcript of the grand jury proceedings clearly establishes that Hardison’s challenge to the sufficiency of the evidence is patently frivolous. Burks v. State, 92 Nev. 670, 557 P.2d 711 (1976). See Franklin v. State, 89 Nev. 382, 513 P.2d 1252 (1973).
Affirmed.